,-




                          December 9, 1949

     Ron. Clyde Fillmore        Opinion no. v-959.
     District Attorney
     Wichita Falls,~Texas       Rer Authority to pay a court
                                    reporter from another dis-
                                    trict traveling expenses
                                    to Wichita County to per-
                                    form duties of court re-
     Dear Mr. Fillmore:             porter there.
              Your request for an opinion is substantially
     as follows:
              Judge Floyd Jones of Breckenrldgeheld
         a term of court for Judge Frank Ikard of the
         30th Judicial  Mstrict in Wichita County,
         Texas. The court reporter accompaniedhim
         to Wichita County inasmuch as the court re-
         porter for the 30th Judicial District was in
         Vernon, Texas,  to report the aase of Texanua
         Oil Co. v. Kathelene Kelly, et al, Bo. 9219,
         by reason of the illness of the court report-
         er in Vernon. Judge Jones was advised to
         brLng his court reporter with him by reason
         of the absence  of the regular court reporter
         for the 30th Judicial Mstrict.
              The question presented Is whether Wichi-
         ta County has the authority to pay the vlsit-
         ing court reporter his actual and necessary
         expenses in going to and returning from Wi-
         chlta County.
                Article 232&z, V.C.S., provides, in part, as
     follows:
              "All official shorthandreporters and
         deputy official shorthandreporters of the
         Mstrict Courts of the State of Texas com-
         posed of more than one county, when engaged
_-       in the discharge of their official duties
         in any county in this State other than the
         county of their residence shall, in addLtlon
         to the compensationnow provided by law for
Hon. Clyde Fillmore, page 2 (V-959)


     their services,be allowed their actual and
     necessary expenses while actually engaged in
     the discharge of such duties, not to exceed
     the sum of Four Dollars per day for hotel
     bills, and not to exceed four cents a mile
     when traveling by railroad or bus lines, and
     not to exceed ten cents a mile when travel-
     ing by private conveyance in going to and
4.   returning from the place where such duties
     are discharged,traveling the nearest prac-
     tical route. . .
          %here the official or deputy official
     shorthandreporter does not reside in the
     Judicial District for which he or she is ap-
     pointed, he or she shall only be entitled to
     traveling expenses from the time he or she
     reaches the County Dine of any county in the
     Judicial District. Provided, however, that
     whenever any official or deputy official
     shorthand reporter is called upon to report
     the prooeedings of any special term of Court,
     or on account of the sickness of any official
     shorthandreporter of any Judicial District,
     necessitatin th      1     tf      h th d
     reporter fro: sotee%h%?%nEy     ti&E   t2
     State, then the shorthand reporter so employ-
     ed shall receive and be paid all actual and
     necessary expenses in going to and returning
     from the place where he or she may be called
     on to report the proceed%s of any Regular
     or Special terms of Court. (Emphasisadded)

          In determiningthe question presented, it be-
comes necessary to construe the last portion of Article
2326a relating to the sickness of any official shorthand
reporter of any Judicial District. Your fact situation
reflects that the regularly appointed court reporter of
the 30th Judicial District was reporting a case in veer-
non, Texas, where he was substitutingon account of the
illness of the court reporter in that district, thereby
necessitatingthe employment of a shorthandreporter
from some other county within the State to substitute
for the court reporter of the 30th Judicial District.
The constructionplaced upon this portion of the statute
by this office is that the language is sufficientin
scope to authorize the payment of all actual and neoes-
sary expenses to the court reporter accompanyingJudge
Jones-in going to and returning from Wichita County.
Hon. Clyde   Fillmore, page 3 (V-959)


                        SUMMARY
           A court reporter who substitutesfor a
     court reporter of another district who is ab-
    'sent by reason of the Illness of a third
     court reporter  in another judicial district
     would be entitled to his or her actual and
     neoessary expenses in going to and returning
     from the place where he or she would be call-
     ed upon to report such proceedtigspursuant
     to Article 2326a; V.C.S.
                                    Yours very truly,
                                ATTORRRY QERERAL OF TEXAS


                                By titi
                                    Bumell Waldrep
BW:bh                                     Assistant


                                APPROVED

                               $L.JkLd
                                ATTORWEY OERERAL